DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/22/2021 has been entered.

 Response to Amendment
The amendment filed on 01/22/2021 has been entered – Claim 19 is new. Claims 1-19 remain pending in the application.

The rejection of Claims 1-18 under 35 U.S.C. 103 as being unpatentable over Che et al. (US 2005/0153164 A1) in view of Hattori et al. (JP 2016/036025 A) as previously set forth in the Final Office Action mailed 10/22/2020 is withdrawn due to reconsideration of the original grounds of rejection. However, as outlined below, new grounds of rejection have been made.

Response to Arguments
Insofar as they apply to the new grounds of rejection outlined below, Applicant’s arguments on Pages 33-35 of the response dated 01/22/2021 with respect to the rejection of Claims 1-18 under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant’s Argument – Applicant argues on Page 24 of the reply that “the general formula of Che teaches that R1-R6 may be an aryl group that is optionally 
Examiner’s Response – As outlined in the new grounds of rejection below, the Examiner acknowledges that Che does not teach a specific donor or acceptor group. In the analogous art of borazine-based compounds for use in organic light emitting devices, Pan teaches a list of electron donating groups D such as the carbazole unit D7 (see Pan-CN Pg. 3). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the structure of Che’s Compound 6 by further substituting one of the phenyl groups with an electron donor group, specifically Pan’s carbazole unit. One would have been motivated to do so because Che suggests that the compound may be further substituted with a recognized donor group and Pan teaches that carbazole is an example of such a group. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art. See MPEP § 2144.07. The same rationale is applied in the rejection over Che in view of Zysman-Colman below.

Insofar as they apply to the new grounds of rejection outlined below, Applicant’s arguments on Pages 35-36 of the response dated 01/22/2021 with respect to the patentability of newly added Claim 19 have been fully considered but they are not persuasive. 
Applicant’s Argument – Applicant argues on Pages 35-36 of the reply that Che alone does not render new Claim 19 obvious because it does not teach the polycyclic R groups recited by the claim. 
Examiner’s Response – As outlined in the new grounds of rejection below, it is the Examiner’s position that Che in view of Pan teaches a compound according to Claim 19 since it would have been obvious to one of ordinary skill to select the 











Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 9, the instant claim includes the limitation wherein the aryl and/or heteroaryl groups are optionally “substituted at an ortho position”. Said limitation renders the claim indefinite because it is unclear from the phrase what structure is to be encompassed. 
In Claim 7, the RA-RF groups appear to be in meta- or para- positions on the phenyl groups in the compound. It is unclear if Claim 9 is referring to the RA-RF groups themselves being substituted at an ortho- position on the phenyl groups in the compound of Claim 7 (in which case the formulae of Claim 7 would not appear to be met) OR if the RA-RF groups may be further substituted and the further substituent(s) are substituted at “an ortho position”. 
Furthermore, in the event the second interpretation is that which is intended, the limitation is unclear due to the following: as evidenced by the Oxford English Dictionary (definition included with the Office Action), the term “ortho” in chemistry typically designates a configuration of a benzene ring in which substituent groups are attached to two adjacent carbon atoms (e.g. in the 1,2 configuration). However, the structures listed as being substituted at an ortho- position include groups other than a benzene group and therefore the intended structure is unclear.
A-RF group ortho- to the attachment point of the borazine moiety? 

Regarding Claim 10, the instant claim includes the limitation wherein one or more of RA to RF or one or more of RA’ to RF’ are “substituted at the ortho position” which is considered indefinite for the reasons discussed above with respect to Claim 9. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 1-9, 11-12, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Che et al. (US 2005/0153164 A1) in view of Pan et al. (CN 104277063 A), hereinafter "Pan-CN". A machine translation of Pan is provided with the Office Action and is referred to herein as “Pan-MT” for text citations. 
Regarding Claims 1-6, Che teaches multifunctional materials with high hole and electron mobilities and thermal stability which can be used in one or more layers of an EL device including an OLED (see [0008]) according to Che’s Formula I. Che also teaches Compound 6 as an exemplary structure according to Formula I (see [0049]). Formula I (see Pg. 2) and Compound 6 (see Pg. 4) are reproduced below. 

Che Formula I: 
    PNG
    media_image1.png
    115
    146
    media_image1.png
    Greyscale
  Che Compound 6: 
    PNG
    media_image2.png
    184
    115
    media_image2.png
    Greyscale

	
	Che’s Compound 6 differs from the structures according to the instant claims in that it is missing a polycyclic group attached to the hexaphenylborazine moiety. However, Che’s general Formula 1 encompasses structures with both unsubstituted and substituted aryl groups (see [0026] & [0029]) wherein the aryl groups may be further substituted with recognized donor and acceptor groups (see [0046]) although Che does not provide specific examples of said donor/acceptors. 
	In the analogous art of borazine-based compounds for use in organic light emitting devices (see Pan-MT Pg. 1, lines 20-22), Pan teaches a list of electron donating groups D (see Pan-MT Pg. 3, lines 7-8) such as the carbazole unit D7, reproduced below (see Pan-CN Pg. 3).   

Pan D7: 
    PNG
    media_image3.png
    52
    91
    media_image3.png
    Greyscale


	Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the structure of Che’s Compound 6 by further substituting one of the phenyl groups with an electron donor group, specifically Pan’s carbazole unit. One would have been motivated to do so because Che suggests that the compound may be further substituted with a recognized donor group and Pan teaches that carbazole is an example of such a group. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art. See MPEP § 2144.07. Likewise, it would have been obvious to one of ordinary skill in the art to specifically select the carbazole donor group from the list of donors/acceptors in Pan because such a selection would have been a choice from a finite number of identified, predictable solutions of a moiety useful as a donor/acceptor group in a borazine-based compound for use in an OLED. 
2 moiety in Che’s general Formula I. Such a selection would have been a choice from a finite number of identified, predictable solutions for the location of a substituent on the phenyl rings of Compound 6. One of ordinary skill in the art would have been motivated to produce additional compounds represented by Che’s general Formula I having the benefits taught by Che in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 32143(E). Likewise, it would have been obvious to one of ordinary skill in the art to select the attachment position of said carbazole as the N- position. Such a selection would have been a choice from a finite number of identified, predictable solutions for the binding location for a carbazole substituent which is within the ambit of one of ordinary skill in the art. Furthermore, Pan provides sample structures wherein a carbazole donor moiety is bonded via the N atom (see Pan-CN Pg. 26). 
	The above modifications yield a borazine compound, referred to herein as 6-MOD and reproduced below (right) for comparison to Formulae I and II of the instant claims. 

Instant: 
    PNG
    media_image4.png
    371
    303
    media_image4.png
    Greyscale
     6-MOD: 
    PNG
    media_image5.png
    419
    487
    media_image5.png
    Greyscale



groups A, C, D, E, and F are each phenyl groups according to Formula II wherein T1-T5 are each independently CR with R being hydrogen 
group B is a substituted phenyl group according to Formula II wherein T1-T2 & T4-T5 are each independently CR with R being hydrogen and T3 is CR with R being a polycyclic heteroaryl (carbazole) group according to the structure below

    PNG
    media_image6.png
    119
    127
    media_image6.png
    Greyscale

wherein Z1 is NR with R being a substituted aryl (phenyl) group and wherein X1-X8 are each independently CRx with Rx being hydrogen (note that the polycyclic group is bonded to T3 through Z1)
X9-X30, Y, Z2, R1-R2, and L1-L4 are not required to be present 

Regarding Claims 7-9, Che in view of Pan teaches the modified compound 6-MOD according to Claim 3 above. 6-MOD is also a compound according to Formula IV, reproduced below. 

Instant: 
    PNG
    media_image7.png
    297
    235
    media_image7.png
    Greyscale
     6-MOD: 
    PNG
    media_image5.png
    419
    487
    media_image5.png
    Greyscale



RA & RC-RF are each independently hydrogen 
RB is a polycyclic heteroaryl (carbazole) group according to the structure below

    PNG
    media_image6.png
    119
    127
    media_image6.png
    Greyscale

wherein Z1 is NR with R being a substituted aryl (phenyl) group and wherein X1-X8 are each independently CRx with Rx being hydrogen (note that the polycyclic group is bonded to T3 through Z1)
RA’-RF’ are not required to be present 

Regarding Claim 11, Che in view of Pan teaches the modified compound 6-MOD according to Claim 2 above. As seen from the structures below, 6-MOD is identical to the third structure of the instant claim. 
Instant: 
    PNG
    media_image8.png
    236
    263
    media_image8.png
    Greyscale
     6-MOD: 
    PNG
    media_image5.png
    419
    487
    media_image5.png
    Greyscale

	
Regarding Claims 12 and 16-17, Che teaches an OLED comprising a first and second electrode (corresponding to an anode and a cathode) an organic layer disposed between the electrodes wherein the organic layer is an emissive layer and a compound according to Che’s Formula I is a host (see [0064]-[0068]). Che suggests that compounds according to Formula 1 
Che does not explicitly teach an OLED comprising a hexaphenylborazine compound as the host. However, Che teaches Compound 6 as an exemplary compound according to Formula I (see [0049]) and therefore it would have been obvious to one of ordinary skill in the art to form the OLED of Che by choosing Compound 6 for the host in the emissive layer. Such a selection would have been a choice from a finite number of identified, predictable solutions of a compound useful in the emissive layer of the OLED of Che and possessing the benefits taught by Che. One of ordinary skill in the art would have been motivated to produce additional OLEDs having the benefits taught by Che in order to pursue the known options within his or her technical grasp with a reasonable expectation of success. 
Furthermore, as discussed in greater detail above with respect to Claim 1, it would have been obvious to modify Compound 6 by further substituting one of the phenyl rings with a donor unit, specifically a carbazole donor as disclosed by Pan. Said modification yield a borazine compound, referred to herein as 6-MOD and reproduced below (right) for comparison to Formulae I and II of the instant claims. 

Instant: 
    PNG
    media_image4.png
    371
    303
    media_image4.png
    Greyscale
     6-MOD: 
    PNG
    media_image5.png
    419
    487
    media_image5.png
    Greyscale



groups A, C, D, E, and F are each phenyl groups according to Formula II wherein T1-T5 are each independently CR with R being hydrogen 
group B is a substituted phenyl group according to Formula II wherein T1-T2 & T4-T5 are each independently CR with R being hydrogen and T3 is CR with R being a polycyclic heteroaryl (carbazole) group according to the structure below

    PNG
    media_image6.png
    119
    127
    media_image6.png
    Greyscale

wherein Z1 is NR with R being a substituted aryl (phenyl) group and wherein X1-X8 are each independently CRx with Rx being hydrogen (note that the polycyclic group is bonded to T3 through Z1)
X9-X30, Y, Z2, R1-R2, and L1-L4 are not required to be present 

Specifically concerning Claims 16-17, Che suggests that the EL devices of their invention are specifically envisioned for use in the consumer product application of flat panel displays (see [0086]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form a flat panel display with an OLED, such as the one of Che in view of Pan described above with respect to Claim 12. One of ordinary skill in the art would have done so with a reasonable expectation that the elements of the prior art would predictably maintain their respective properties or functions after they have been combined such as the desirable OLED properties such as high color purity, efficiency, and low driving voltage. The OLED according to Claim 12, as mapped above, includes an anode, a cathode, and an organic layer disposed between the anode and the cathode including compound 6-MOD which is a compound according to Formula I. 

Regarding Claim 18, although the instant claim is drawn to a formulation, the only positive limitation of the claimed formulation is a compound according to Claim 1. Claim 18 does not add any further structural limitations to the device and/or compound. Che in view of Pan teaches the modified compound 6-MOD according to Claim 1, as described above, and does not include any components that would make it unfit for use as a formulation. Accordingly, the instant claim is considered unpatentable over Che in view of Pan. 

Regarding Claim 19, Che in view of Pan teaches the modified compound 6-MOD according to Claim 1 above wherein the carbazole moiety is attached to the hexaphenylborazine structure via the N atom. However, it also would been obvious to one of ordinary skill in the art to select the attachment position of said carbazole as one of the carbons, such as the 4-position. Such a selection would have been a choice from a finite number of identified, predictable solutions for the binding location for a carbazole substituent which is within the ambit of one of ordinary skill in the art. See MPEP § 2143 (E).  
	The above modification would yield a borazine compound, referred to herein as 6-MOD-FOUR and reproduced below (right) for comparison to the instant claim. 

6-MOD-FOUR: 
    PNG
    media_image9.png
    373
    460
    media_image9.png
    Greyscale


As seen from the structure above, 6-MOD-FOUR (Che in view of Pan) meets each of the following limitations of option (b) of the instant claim: the structure contains at least one of R including a polycyclic heteroaryl (carbazole) group according to the structure below 


    PNG
    media_image6.png
    119
    127
    media_image6.png
    Greyscale


wherein Z1 is N and wherein X4 is CRx with Rx being a substituted aryl group (the rest of the borazine structure) and X1-X3 & X5-X8 are each independently CRx with Rx being hydrogen (note that the polycyclic group is bonded to T3 through X4). R1-R2 are not required to be present 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Che et al. (US 2005/0153164 A1) in view of Pan et al. (CN 104277063 A) as applied to Claim 12 above, and further in view of Baldo et al. ("Very High-Efficiency Green Organic Light-Emitting Devices Based on Electrophosphorescence" Appl. Phys. Lett. Vol 75, No 1. Pgs 4-6. 1999).
Regarding Claim 13, Che in view of Pan teaches the OLED according to Claim 12 above wherein the emissive layer of the device comprises the inventive borazine compound as a host and one or more emissive dopants (see Che [0066]) wherein the identity of said dopants are not particularly limited (see Che [0069]). However, the prior art combination does not specifically teach an OLED comprising a phosphorescent dopant according to the instant claim. 
In the analogous art of organic light emitting devices, Baldo teaches that fac tris(2-phenylpyridine) iridium [Ir(ppy)3] is a known phosphorescent material which provides both short triplet lifetime and reasonable photoluminescent efficiency to enable Ir(ppy)3-based OLEDs to achieve good peak quantum and power efficiencies (see Pg. 4, Col. 1, ¶2). Therefore, it would 3 as the emissive dopant as suggested by Baldo. One would have been motivated to do so because Che suggests the OLED may use any emissive dopant and Baldo teaches that Ir(ppy)3 is a suitable dopant for an OLED. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art. See MPEP § 2144.07. Additionally, Baldo teaches that Ir(ppy)3 possess the benefits of short triplet lifetime and reasonable photoluminescent efficiency and therefore one of ordinary skill in the art would have reasonably expected forming the emissive layer using Ir(ppy)3 would yield said benefits. 
The structure of Ir(ppy)3 is reproduced below (right) (see Baldo Pg. 5) for comparison to the requirements of the instant claim.

Instant: 
    PNG
    media_image10.png
    190
    72
    media_image10.png
    Greyscale
      Ir(ppy)3:
    PNG
    media_image11.png
    122
    121
    media_image11.png
    Greyscale


	As seen from the structure above, Ir(ppy)3 meets each of the following limitations of the instant claim:
Ir(ppy)3 is a transition metal complex 
Ir(ppy)3 has three ligands, each of which are represented by the structure above
Y1-Y8 are each independently C
Ra and Rb represent no substitution 
Y9-Y13, Y’, and Rc-Rf are not required to be present 

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Che et al. (US 2005/0153164 A1) in view of Pan et al. (CN 104277063 A) as applied to Claim 12 above, and further in view of Lee (US 2006/0103298 A1).
Regarding Claim 14, Che in view of Pan teaches the OLED according to Claim 12 above wherein the emissive layer of the device comprises the inventive borazine compound as a host (see Che [0066]). Che also teaches that said borazine material displays high hole and electron mobilities (see [0008]). The prior art combination does not teach an OLED wherein the emissive layer further comprises an electron transport material (ETM) to enhance electron transport through the emissive layer or a hole transport material (HTM) to enhance hole transport through the emissive layer.
In the analogous art of OLEDS, Lee teaches that it was known in the art at the effective filing date of the claimed invention that by using a mixture of a first host material having a hole transporting characteristic and a second host material having an electron transporting characteristic, efficiency and lifespan of an OLED may be improved (see [0035]). 
Since the borazine host has hole transporting characteristics, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to add a second host having an electron transporting characteristic (an ETM) to the emissive layer in the device of Che in view of Pan for the benefit of improved efficiency and lifespan. The addition of the ETM to the emissive layer would necessarily enhance electron transport through said layer, as required by the instant claim. 

Regarding Claim 15, Che in view of Pan teaches the OLED according to Claim 12 above wherein the emissive layer of the device comprises the inventive borazine compound as a host (see Che [0066]). Che also teaches that said borazine material displays high hole and electron mobilities (see [0008]). The prior art combination does not teach an OLED wherein the emissive layer further comprises an electron transport material (ETM) to enhance electron 
In the analogous art of OLEDS, Lee teaches that it was known in the art at the effective filing date of the claimed invention that by using a mixture of a first host material having a hole transporting characteristic and a second host material having an electron transporting characteristic, efficiency and lifespan of an OLED may be improved (see [0035]). 
Since the borazine host has electron transporting characteristics, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to add a second host having a hole transporting characteristic (an HTM) to the emissive layer in the device of Che in view of Pan for the benefit of improved efficiency and lifespan. The addition of the HTM to the emissive layer would necessarily enhance hole transport through said layer, as required by the instant claim. 

Claims 1-12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Che et al. (US 2005/0153164 A1) in view of Zysman-Colman et al. (US 2019/0027693 A1).
Regarding Claims 1-6, Che teaches multifunctional materials with high hole and electron mobilities and thermal stability which can be used in one or more layers of an EL device including an OLED (see [0008]) according to Che’s Formula I. Che also teaches Compound 6 as an exemplary structure according to Formula I (see [0049]). Formula I (see Pg. 2) and Compound 6 (see Pg. 4) are reproduced below. 

Che Formula I: 
    PNG
    media_image1.png
    115
    146
    media_image1.png
    Greyscale
  Che Compound 6: 
    PNG
    media_image2.png
    184
    115
    media_image2.png
    Greyscale

	
	Che’s Compound 6 differs from the structures according to the instant claims in that it is missing a polycyclic group attached to the hexaphenylborazine moiety. However, Che’s general Formula 1 encompasses structures with both unsubstituted and substituted aryl groups (see [0026] & [0029]) wherein the aryl groups may be further substituted with recognized donor and acceptor groups (see [0046]) although Che does not provide specific examples of said donor/acceptors. 
In the analogous art of materials for OLEDs (see [0001]) comprising donor moieties (see [0008]-[0012]), Zysman-Colman teaches a list of donor moieties including a carbazole donor with the following structural formula (see [0044]) wherein B represents a binding site to the rest of the molecule (see [0045]) and wherein R6-R9 may be independently selected from the group including hydrogen (see [0046]). 

Zysman-Colman: 
    PNG
    media_image12.png
    148
    225
    media_image12.png
    Greyscale


	Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the structure of Che’s Compound 6 by further substituting one of the phenyl groups with an electron donor group, specifically Zysman-Colman’s carbazole unit. One would have been motivated to do so because Che suggests that 
	It also would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to select the substitution position for said carbazole as the para-position on the phenyl group in Che’s Compound 6 corresponding to the R2 moiety in Che’s general Formula I. Such a selection would have been a choice from a finite number of identified, predictable solutions for the location of a substituent on the phenyl rings of Compound 6. One of ordinary skill in the art would have been motivated to produce additional compounds represented by Che’s general Formula I having the benefits taught by Che in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143(E). 
	Finally, it would have been obvious to one of ordinary skill in the art to select each of R6-R9 as hydrogen. Such a selection would have been a choice from a finite number of identified, predictable solutions the identity of said groups. One of ordinary skill in the art would have been motivated to produce additional compounds represented by Zysman-Colman’s carbazole donor unit and Che’s general Formula I in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143(E). 
The above modifications yield a borazine compound, referred to herein as 6-MOD’ and reproduced below (right) for comparison to Formulae I and II of the instant claims. 

Instant: 
    PNG
    media_image4.png
    371
    303
    media_image4.png
    Greyscale
     6-MOD’: 
    PNG
    media_image5.png
    419
    487
    media_image5.png
    Greyscale


	As seen from the structures above, 6-MOD’ (Che in view of Zysman-Colman) meets each of the following limitations of the instant claims: 
groups A, C, D, E, and F are each phenyl groups according to Formula II wherein T1-T5 are each independently CR with R being hydrogen 
group B is a substituted phenyl group according to Formula II wherein T1-T2 & T4-T5 are each independently CR with R being hydrogen and T3 is CR with R being a polycyclic heteroaryl (carbazole) group according to the structure below

    PNG
    media_image6.png
    119
    127
    media_image6.png
    Greyscale

wherein Z1 is NR with R being a substituted aryl (phenyl) group and wherein X1-X8 are each independently CRx with Rx being hydrogen (note that the polycyclic group is bonded to T3 through Z1)
X9-X30, Y, Z2, R1-R2, and L1-L4 are not required to be present 

Regarding Claims 7-9, Che in view of Zysman-Colman teaches the modified compound 6-MOD’ according to Claim 3 above. 6-MOD’ is also a compound according to Formula IV, reproduced below. 

Instant: 
    PNG
    media_image7.png
    297
    235
    media_image7.png
    Greyscale
     6-MOD’: 
    PNG
    media_image5.png
    419
    487
    media_image5.png
    Greyscale


	As seen from the structures above, 6-MOD’ (Che in view of Zysman-Colman) meets each of the following limitations of the instant claims: 
RA & RC-RF are each independently hydrogen 
RB is a polycyclic heteroaryl (carbazole) group according to the structure below

    PNG
    media_image6.png
    119
    127
    media_image6.png
    Greyscale

wherein Z1 is NR with R being a substituted aryl (phenyl) group and wherein X1-X8 are each independently CRx with Rx being hydrogen (note that the polycyclic group is bonded to T3 through Z1)
RA’-RF’ are not required to be present 

Regarding Claim 10, Che in view of Zysman-Colman teaches the modified compound 6-MOD’ according to Claim 9 above but the specific combination does not teach a compound wherein one or more of RA to RF are substituted at the ortho position. 
However, Zysman-Colman teaches that the carbazole donor may have the following structural formula (see [0044]) wherein B represents a binding site to the rest of the molecule (see [0045]) and wherein R6-R9 may be independently selected from the group including hydrogen (as in 6-MOD’) and alkyls such as C1-C4 alkyls (see [0046]). 

Zysman-Colman: 
    PNG
    media_image12.png
    148
    225
    media_image12.png
    Greyscale


Therefore, it also would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the carbazole donor unit in the compound 6-MOD’ such that the carbazole is further substituted with an alkyl group such as a C1 (methyl) group at an R6 location or the position adjacent to the N- bonding site. Such a selection would have involved a choice from a finite number of identified, predictable solutions the identity of a possible non-hydrogen substituent for the group as well as a choice from a finite number of identified, predictable solutions for the location of said substituent on the carbazole ring. One of ordinary skill in the art would have been motivated to produce additional compounds represented by Zysman-Colman’s carbazole donor unit and Che’s general Formula I in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143(E).
Said modification is considered to yield a structure according to the instant claim wherein the group corresponding to RB is further substituted at the ortho position (i.e. the binding position adjacent to the location at which the substituent is bound to the rest of the borazine molecule). 

Regarding Claim 11, Che in view of Zysman-Colman teaches the modified compound 6-MOD’ according to Claim 2 above. As seen from the structures below, 6-MOD’ is identical to the third structure of the instant claim. 
Instant: 
    PNG
    media_image8.png
    236
    263
    media_image8.png
    Greyscale
     6-MOD’: 
    PNG
    media_image5.png
    419
    487
    media_image5.png
    Greyscale

	
Regarding Claims 12 and 16-17, Che teaches an OLED comprising a first and second electrode (corresponding to an anode and a cathode) an organic layer disposed between the electrodes wherein the organic layer is an emissive layer and a compound according to Che’s Formula I is a host (see [0064]-[0068]). Che suggests that compounds according to Formula 1 exhibit high hole and electron motilities and thermal stability (see [0008]). Che also suggests that OLEDs according to their invention exhibit enhanced performance including but not limited to high color purity, efficiency, and low driving voltage (see [0084]). 
Che does not explicitly teach an OLED comprising a hexaphenylborazine compound as the host. However, Che teaches Compound 6 as an exemplary compound according to Formula I (see [0049]) and therefore it would have been obvious to one of ordinary skill in the art to form the OLED of Che by choosing Compound 6 for the host in the emissive layer. Such a selection would have been a choice from a finite number of identified, predictable solutions of a compound useful in the emissive layer of the OLED of Che and possessing the benefits taught by Che. One of ordinary skill in the art would have been motivated to produce additional OLEDs having the benefits taught by Che in order to pursue the known options within his or her technical grasp with a reasonable expectation of success. 
Furthermore, as discussed in greater detail above with respect to Claim 1, it would have been obvious to modify Compound 6 by further substituting one of the phenyl rings with a donor unit, specifically a carbazole donor as disclosed by Zysman-Colman. Said modification yield a 

Instant: 
    PNG
    media_image4.png
    371
    303
    media_image4.png
    Greyscale
     6-MOD’: 
    PNG
    media_image5.png
    419
    487
    media_image5.png
    Greyscale


	As seen from the structures above, 6-MOD’ (Che in view of Zysman-Colman) meets each of the following limitations of the instant claims: 
groups A, C, D, E, and F are each phenyl groups according to Formula II wherein T1-T5 are each independently CR with R being hydrogen 
group B is a substituted phenyl group according to Formula II wherein T1-T2 & T4-T5 are each independently CR with R being hydrogen and T3 is CR with R being a polycyclic heteroaryl (carbazole) group according to the structure below

    PNG
    media_image6.png
    119
    127
    media_image6.png
    Greyscale

wherein Z1 is NR with R being a substituted aryl (phenyl) group and wherein X1-X8 are each independently CRx with Rx being hydrogen (note that the polycyclic group is bonded to T3 through Z1)
X9-X30, Y, Z2, R1-R2, and L1-L4 are not required to be present 



Regarding Claim 18, although the instant claim is drawn to a formulation, the only positive limitation of the claimed formulation is a compound according to Claim 1. Claim 18 does not add any further structural limitations to the device and/or compound. Che in view of Zysman-Colman teaches the modified compound 6-MOD’ according to Claim 1, as described above, and does not include any components that would make it unfit for use as a formulation. Accordingly, the instant claim is considered unpatentable over Che in view of Zysman-Colman. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Che et al. (US 2005/0153164 A1) in view of Zysman-Colman et al. (US 2019/0027693 A1) as applied to Claim 12 above, and further in view of Baldo et al. ("Very High-Efficiency Green Organic Light-Emitting Devices Based on Electrophosphorescence" Appl. Phys. Lett. Vol 75, No 1. Pgs 4-6. 1999).
Regarding Claim 13, Che in view of Zysman-Colman teaches the OLED according to Claim 12 above wherein the emissive layer of the device comprises the inventive borazine compound as a host and one or more emissive dopants (see Che [0066]) wherein the identity of said dopants are not particularly limited (see Che [0069]). However, the prior art combination 
In the analogous art of organic light emitting devices, Baldo teaches that fac tris(2-phenylpyridine) iridium [Ir(ppy)3] is a known phosphorescent material which provides both short triplet lifetime and reasonable photoluminescent efficiency to enable Ir(ppy)3-based OLEDs to achieve good peak quantum and power efficiencies (see Pg. 4, Col. 1, ¶2). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the emissive layer in the OLED of Che in view of Zysman-Colman using Ir(ppy)3 as the emissive dopant as suggested by Baldo. One would have been motivated to do so because Che suggests the OLED may use any emissive dopant and Baldo teaches that Ir(ppy)3 is a suitable dopant for an OLED. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art. See MPEP § 2144.07. Additionally, Baldo teaches that Ir(ppy)3 possess the benefits of short triplet lifetime and reasonable photoluminescent efficiency and therefore one of ordinary skill in the art would have reasonably expected forming the emissive layer using Ir(ppy)3 would yield said benefits. 
The structure of Ir(ppy)3 is reproduced below (right) (see Baldo Pg. 5) for comparison to the requirements of the instant claim.

Instant: 
    PNG
    media_image10.png
    190
    72
    media_image10.png
    Greyscale
      Ir(ppy)3:
    PNG
    media_image11.png
    122
    121
    media_image11.png
    Greyscale


	As seen from the structure above, Ir(ppy)3
Ir(ppy)3 is a transition metal complex 
Ir(ppy)3 has three ligands, each of which are represented by the structure above
Y1-Y8 are each independently C
Ra and Rb represent no substitution 
Y9-Y13, Y’, and Rc-Rf are not required to be present 

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Che et al. (US 2005/0153164 A1) in view of Zysman-Colman et al. (US 2019/0027693 A1) as applied to Claim 12 above, and further in view of Lee (US 2006/0103298 A1).
Regarding Claim 14, Che in view of Zysman-Colman teaches the OLED according to Claim 12 above wherein the emissive layer of the device comprises the inventive borazine compound as a host (see Che [0066]). Che also teaches that said borazine material displays high hole and electron mobilities (see [0008]). The prior art combination does not teach an OLED wherein the emissive layer further comprises an electron transport material (ETM) to enhance electron transport through the emissive layer or a hole transport material (HTM) to enhance hole transport through the emissive layer.
In the analogous art of OLEDS, Lee teaches that it was known in the art at the effective filing date of the claimed invention that by using a mixture of a first host material having a hole transporting characteristic and a second host material having an electron transporting characteristic, efficiency and lifespan of an OLED may be improved (see [0035]). 
Since the borazine host has hole transporting characteristics, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to add a second host having an electron transporting characteristic (an ETM) to the emissive layer in the device of Che in view of Zysman-Colman for the benefit of improved efficiency and lifespan. The addition of the ETM to the emissive layer would necessarily enhance electron transport through said layer, as required by the instant claim. 

Regarding Claim 15, Che in view of Zysman-Colman teaches the OLED according to Claim 12 above wherein the emissive layer of the device comprises the inventive borazine compound as a host (see Che [0066]). Che also teaches that said borazine material displays high hole and electron mobilities (see [0008]). The prior art combination does not teach an OLED wherein the emissive layer further comprises an electron transport material (ETM) to enhance electron transport through the emissive layer or a hole transport material (HTM) to enhance hole transport through the emissive layer.
In the analogous art of OLEDS, Lee teaches that it was known in the art at the effective filing date of the claimed invention that by using a mixture of a first host material having a hole transporting characteristic and a second host material having an electron transporting characteristic, efficiency and lifespan of an OLED may be improved (see [0035]). 
Since the borazine host has electron transporting characteristics, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to add a second host having a hole transporting characteristic (an HTM) to the emissive layer in the device of Che in view of Zysman-Colman for the benefit of improved efficiency and lifespan. The addition of the HTM to the emissive layer would necessarily enhance hole transport through said layer, as required by the instant claim. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 18 of copending Application No. 15/874,057 (reference application, please refer to the claim set filed on 04/16/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed at the same aspects of the same invention.
Regarding Claims 1-6, copending Application No. 15/874,057 discloses Compound 7 which is reproduced below (right) for comparison to Formulae I and II of the instant claims. 

Instant: 
    PNG
    media_image4.png
    371
    303
    media_image4.png
    Greyscale
     Copending: 
    PNG
    media_image13.png
    205
    247
    media_image13.png
    Greyscale


	As seen from the structures above, Compound 7 of copending Application No. 15/874,057 meets each of the following limitations of the instant claims: 
groups A, B, D, and F are each phenyl groups according to Formula II wherein T1-T5 are each independently CR with R being hydrogen 
group C is a substituted phenyl group according to Formula II wherein T1 & T3-T5 are each independently CR with R being hydrogen and T2 is CR with R being a polycyclic heteroaryl (dibenzothiophene) group according to the structure below

    PNG
    media_image6.png
    119
    127
    media_image6.png
    Greyscale

wherein Z1 is S and wherein X1 is CRx with Rx being a substituted aryl group (the rest of the borazine structure) and X2-X8 are each independently CRx with Rx being hydrogen (note that the polycyclic group is bonded to T2 through X1)
group E is a substituted phenyl group according to Formula II wherein T1-T2 & T4-T5 are each independently CR with R being hydrogen and T3 is CR with R being a polycyclic heteroaryl (dibenzothiophene) group according to the structure below

    PNG
    media_image6.png
    119
    127
    media_image6.png
    Greyscale

wherein Z1 is S and wherein X1 is CRx with Rx being a substituted aryl group (the rest of the borazine structure) and X2-X8 are each independently CRx with Rx being hydrogen (note that the polycyclic group is bonded to T3 through X1)
X9-X30, Y, Z2, R1-R2, and L1-L4 are not required to be present 

Regarding Claims 7-9, copending Application No. 15/874,057 discloses Compound 7 according to Claim 3 above. Compound 7 is also a compound according to Formula IV. 

Instant: 
    PNG
    media_image14.png
    292
    243
    media_image14.png
    Greyscale
     Copending: 
    PNG
    media_image13.png
    205
    247
    media_image13.png
    Greyscale


	As seen from the structures above, Compound 7 of copending Application No. 15/874,057 meets each of the following limitations of the instant claims: 
RA-RD & RF are each independently hydrogen 
RE is a polycyclic heteroaryl (dibenzothiophene) group according to the structure below

    PNG
    media_image6.png
    119
    127
    media_image6.png
    Greyscale

wherein Z1 is S and wherein X1 is CRx with Rx being a substituted aryl group (the rest of the borazine structure) and X2-X8 are each independently CRx with Rx being hydrogen (note that the polycyclic group is bonded to T2 through X1)
RA’-RB’ & RD’-RF’ are each independently hydrogen 
RC’ is a polycyclic heteroaryl (dibenzothiophene) group according to the structure below

    PNG
    media_image6.png
    119
    127
    media_image6.png
    Greyscale

wherein Z1 is S and wherein X1 is CRx with Rx being a substituted aryl group (the rest of the borazine structure) and X2-X8 are each independently CRx with Rx being hydrogen (note that the polycyclic group is bonded to T2 through X1)

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136.  The examiner can normally be reached on M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789